Citation Nr: 0525818	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1805 as a child of 
a Vietnam veteran born with spina bifida.  


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The appellant is the son of the veteran, who served on active 
duty in Vietnam from March 1968 to March 1969.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.      

The Board notes that the appellant faxed a copy of his VA 
Form 9 to an unknown Veterans of Foreign Wars regional office 
in December 2003.  The record contains no authorization, 
however, indicating that the appellant has obtained 
representation for this appeal from this organization.


FINDING OF FACT

There is no competent evidence that the appellant has spina 
bifida.  


CONCLUSION OF LAW

The appellant is not entitled to benefits as a child of a 
Vietnam veteran born with spina bifida.  38 U.S.C.A. §§ 1805, 
5107(b) (West 2002); 38 C.F.R. § 3.814 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking benefits under 38 U.S.C.A. § 1805, 
alleging that he has spina bifida as a result of his father's 
service in Vietnam.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the issue, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the appellant was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in June 2003, a Statement of the Case issued 
in October 2003, a Supplemental Statement of the Case issued 
in January 2004, and a letter from the RO issued in February 
2003.  

In the rating decision, the appellant was informed of the 
basis for the denial of his claim and of the type of evidence 
that he needed to submit to prevail.  In the Statement of the 
Case and Supplemental Statement of the Case, the RO notified 
the appellant of all regulations pertinent to his claim, 
informed him of the reasons for the denial, and provided him 
with additional opportunity to present evidence and argument.  
In addition, the RO advised the appellant in its February 
2003 letter of the respective duties of the VA and of the 
appellant in obtaining that evidence.  This letter stated 
that the appellant should forward evidence to the RO, or tell 
the RO about "any additional information or evidence that 
you think will support your claim."  Pelegrini v. Principi, 
18 Vet. App. 112 (2004)(appellant should be notified that he 
should submit any pertinent evidence in his possession).  And 
this letter was provided to the appellant before the RO 
denied his claim in June 2003.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits).  
Therefore, the Board finds that the rating decision, the 
Statement of the Case, the Supplemental Statement of the 
Case, and the notification letter provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained private medical records relevant to this appeal.  
These medical records detail medical treatment the appellant 
has received throughout his life.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a VA medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service, or, in this case, with that of his father.  
38 U.S.C.A. § 5103A(d).  

The United States Court of Appeals for Veterans Claims 
(Court) recently addressed this issue in Duenas v. Principi, 
18 Vet. App. 512, 518 (2004).  The Court held that where no 
"reasonable possibility" exists that a medical examination 
would aid the veteran in substantiating a claim, VA need not 
provide an examination with respect to that claim.  In this 
matter, VA has not offered the appellant a medical 
examination or medical opinion.  The Board finds that, as is 
detailed below, neither is necessary - it is not reasonably 
possible that a medical exam or opinion would aid the 
appellant's claim.  This is because the appellant was not 
born with spina bifida, and has never been diagnosed with 
spina bifida.   

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim

The appellant claims he is entitled to disability benefits 
for spina bifida.  For the reasons set forth below, the Board 
disagrees and finds the RO's denial of the appellant's claim 
the proper course of action.  

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).

In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.  The Board is bound by 
the precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c).  

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

In the instant case, the evidence demonstrates that the 
appellant's father served in Vietnam from March 1968 until 
March 1969.  The appellant's father is a "Vietnam veteran" 
under 38 C.F.R. § 3.814(c)(1).  

The record fails to establish, however, that, first, the 
appellant currently has spina bifida, or second, that he was 
born with spina bifida.  

The private medical records do show that the veteran has been 
diagnosed with many disorders since his birth in December 
1977.  Soon after his birth, he was diagnosed with 
hydrocephalus.  He received surgery for cerebellar abscess.  
He received a shunt during this procedure, which had been 
subsequently replaced.  He was later diagnosed with 
encephalomalacia and ventriculomegaly.  Throughout his life, 
he has experienced seizures, convulsions, headaches, walking 
difficulties due to left leg weakness, constipation and 
incontinence, decreased hearing, and otitis media.  And he is 
developmentally delayed, with an IQ in the low-average range.  
In fact, in April 1996, a physician noted the appellant's 
"multiple neurological disabilities" and characterized him 
as permanently disabled.  

The record lacks competent medical evidence showing that the 
veteran has been diagnosed with spina bifida, however.  The 
Board notes that the appellant claims to have spina bifida, 
as is reflected in an April 2003 physician's letter.  The 
Board notes that the appellant's father believes that spina 
bifida lay at the core of his son's disorders - this is 
reflected in medical records dated in October 1996 and March 
1999.  But the simple fact remains - despite the years of 
documented medical treatment the appellant has undergone, he 
has never been diagnosed with spina bifida.  As such, the 
appellant has failed to substantiate his 38 U.S.C.A. § 1805 
claim.    

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to benefits under 38 U.S.C. § 1805 as a child of 
a Vietnam veteran born with spina bifida is denied.  
  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


